This opinion is subject to administrative correction before final disposition.




                                Before
                STEPHENS, ATTANASIO, and DEERWESTER
                       Appellate Military Judges

                           _________________________

                              UNITED STATES
                                  Appellee

                                         v.

                         Jackson B. MELTON
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant

                                No. 202100208

                             Decided: 29 March 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Melanie J. Mann

 Sentence adjudged 25 May 2021 by a special court-martial convened at
 Marine Corps Base Hawaii, consisting of a military judge sitting alone.
 Sentence in the Entry of Judgment: reduction to E-1, confinement for
 90 days, and a bad-conduct discharge. 1

                                For Appellant:
                 Lieutenant Colonel Michael D. Berry, USMCR




 1   Appellant received 81 days of pretrial confinement credit.
                  United States v. Melton, NMCCA No. 202100208
                                Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. 3 Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. 4 In accordance with Rule for Courts-Martial 1111(c)(2), we modify
the Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED. 5




   2   Articles 59 & 66, Uniform Code of Military Justice [UCMJ], 10 U.S.C. §§ 859, 866.
   3 The Entry of Judgment [EOJ] incorrectly reflects Specification 2 of Charge II as
an aggravated assault. However, while Appellant had been charged with an aggra-
vated assault, consistent with the plea agreement, Appellant pleaded guilty to (by ex-
ceptions) and was found guilty of an assault consummated by a battery.
   4   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
   5  In affirming the findings and sentence, we note that the only clemency requested
by trial defense counsel on Appellant’s behalf was disapproval of the bad-conduct dis-
charge. The convening authority lacked the power to grant such a clemency request
because, excluding exceptions not relevant here, disapproval or suspension of a bad-
conduct is prohibited by operation of law. See Article 60(c), UCMJ. In a previous case
where trial defense counsel could have requested clemency that fell within the conven-
ing authority’s power, but instead requested clemency that was prohibited by opera-
tion of law, we remanded for new post-trial processing with conflict-free counsel. See
United States v. Marquardt, No. 201600265, 2017 CCA Lexis 95 (N-M. Ct. Crim. App.
Feb. 14, 2017) (unpublished). In this case, however, because the only possible clemency
available to Appellant was suspension or disapproval of the adjudged reduction to E-1,
and due to the nature of the offenses in this case, we find there was no “reasonable
probability of succeeding” with such a clemency request. See United States v. Warren,
No. 202000170, 2020 CCA LEXIS 393 at *1–2 n.2 (N-M Ct. Crim. App. Oct. 30, 2020)



                                            2
                United States v. Melton, NMCCA No. 202100208
                              Opinion of the Court

                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




(unpublished) (quoting United States v. Jameson, 65 M.J. 160, 164 (C.A.A.F. 2007) (in-
ternal quotations omitted)). Therefore, under the unique circumstances of this case,
we discern no prejudice and no need to remand for new post-trial processing. (While
the convening authority was also empowered to suspend or disapprove the 90 days of
confinement, trial defense counsel’s clemency request stated that Appellant “served
his confinement prior to the plea, and was awarded time served.” While Appellant was
sentenced to 90 days of confinement and only received 81 days of pretrial confinement
credit, we presume trial defense counsel’s statement took into account so-called “good
time” credit.).


                                          3
UNITED STATES                                  NMCCA NO. 202100208

       v.                                             ENTRY
                                                       OF
Jackson B. MELTON                                   JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                              As Modified on Appeal
                      Accused
                                                    29 March 2022



   On 25 May 2021, the Accused was tried at Marine Corps Base Hawaii, by
a special court-martial, consisting of a military judge sitting alone. Military
Judge Melanie J. Mann presided.

                                 FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all of-
fenses the convening authority referred to trial:

Charge I:     Violation of Article 92, Uniform Code of Military Justice,
              10 U.S.C. § 892.
              Plea: Guilty.
              Finding: Guilty.

   Specification:      Failure to obey lawful general order, on or
                       about 5 March 2021.
                       Plea: Guilty except for the words “Private First Class
                       Alpha Romeo, U.S. Marine Corps, and Private First
                       Class Echo Sierra, U.S. Marine Corps.” 6
                       Finding: Guilty except for the words “Private First
                       Class Alpha Romeo, U.S. Marine Corps, and Private
                       First Class Echo Sierra, U.S. Marine Corps.”



   6All names in this opinion and modified Entry of Judgment, other than those of
Appellant, the judges, and counsel, are pseudonyms.
              United States v. Melton, NMCCA No. 202100208
                       Modified Entry of Judgment

Charge II:   Violation of Article 128, Uniform Code of Military
             Justice, 10 U.S.C. § 928.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: Aggravated assault—inflicting grievous bodily
                    harm, on or about 5 March 2021.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 2: Assault consummated by battery, on or about
                    5 March 2021.
                      Plea: Guilty, except for the words “and did thereby
                      inflict substantial bodily harm upon him, to wit:
                      severe bruising of the face.”
                      Finding: Guilty, except for the words “and did thereby
                      inflict substantial bodily harm upon him, to wit:
                      severe bruising of the face.”

                                SENTENCE

   On 25 May 2021, the Accused was sentenced by a military judge. The Ac-
cused was adjudged the following sentence:
      Reduction to the paygrade of E-1
          For the Sole Specification of Charge I:
             confinement for 90 days.
          For Specification 2 of Charge II:
             confinement for 90 days.
          The terms of confinement will run concurrently.
      Confinement for a total of 90 days.
      A bad-conduct discharge.
    The Accused has served 81 days of pretrial confinement and shall be cred-
ited with 81 days of confinement already served, to be deducted from the ad-
judged sentence to confinement.




                                      5
United States v. Melton, NMCCA No. 202100208
         Modified Entry of Judgment

               FOR THE COURT:




               RODGER A. DREW, JR.
               Clerk of Court




                     6